Third District Court of Appeal
                                State of Florida

                          Opinion filed June 22, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1206
                         Lower Tribunal No. 19-8921
                            ________________


                                Anita Tallo,
                                  Petitioner,

                                      vs.

                             Peter Illes, et al.,
                                Respondents.


     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Olesia Y. Belchenko, P.A., and Olesia Y. Belchenko, for petitioner.

      Brodsky Fotiu-Wojtowicz, PLLC, and Benjamin H. Brodsky and Robert
S. Visca, for respondent Immo-Sonitó Ingatlanberuházázsi Kereskedelmi És
Szolgáltató KFT.


Before HENDON, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Petitioner, the spouse of the judgment debtor and a nonparty to the
proceedings below, seeks certiorari review of an order to show cause as to

why she should not be held in contempt of court for failing to furnish certain

personal financial information to respondent, the judgment creditor. We

grant relief.

      In Inglis v. Casselberry, 200 So. 3d 206, 209-10 (Fla. 2d DCA 2016),

the Second District Court of Appeal discussed the considerations that must

be examined prior to compelling financial disclosure from a nonparty in a

postjudgment context:

             “Article I, section 23, of the Florida Constitution protects the
      financial information of persons if there is no relevant or
      compelling reason to compel disclosure.” Rowe, 89 So. 3d at
      1103 (quoting Borck, 906 So. 2d at 1211). “This is because
      ‘personal finances are among those private matters kept secret
      by most people.’” Id. (quoting Woodward v. Berkery, 714 So. 2d
      1027, 1035 (Fla. 4th DCA 1998)). Thus, the issue in this case is
      one of relevancy. “When a judgment creditor seeks to discover
      the personal financial information of a nonparty, he or she bears
      the burden of proving that the information sought is relevant or is
      reasonably calculated to lead to the discovery of admissible
      evidence.” Furnell, 144 So. 3d at 602 (citing Rowe, 89 So. 3d at
      1103). Further, the determination of relevancy should generally
      be made after an evidentiary hearing, due to the “strong public
      policy underlying this constitutional protection” of private financial
      information. Rowe, 89 So. 3d at 1103; see also Spry v. Prof’l
      Emp’r Plans, 985 So. 2d 1187, 1188 (Fla. 1st DCA 2008) (holding
      that judge of compensation claims “departed from the essential
      requirements of law by ordering discovery without considering
      evidence as to its relevance”).

           We note that this case involves postjudgment discovery,
      which is generally broader in scope than prejudgment discovery.
      See 2245 Venetian Ct. Bldg. 4, Inc. v. Harrison, 149 So. 3d 1176,

                                        2
     1179 (Fla. 2d DCA 2014). The matters relevant for postjudgment
     discovery are those that will enable the judgment creditor to
     collect a debt or those that encompass information identifying or
     leading to the discovery of assets available for execution. See
     id.; Gen. Elec. Cap. Corp. v. Nunziata, 124 So. 3d 940, 943 (Fla.
     2d DCA 2013). But a proper predicate must be laid before
     “someone other than the judgment debtor may be required to
     submit to financial discovery.” Furnell, 144 So. 3d at 602
     (quoting Nunziata, 124 So. 3d at 943).

     In the instant case, the trial court compelled financial disclosure in the

absence of any such predicate. This was a departure from the essential

requirements of law and, because it involved financial discovery,

irremediable on appeal. See Mana v. Cho, 147 So. 3d 1098, 1100 (Fla. 3d

DCA 2014); Rousso v. Hannon, 146 So. 3d 66, 70 (Fla. 3d DCA 2014);

Grabel v. Sterrett, 163 So. 3d 704, 706 (Fla. 4th DCA 2015). In similar

circumstances, this court has invalidated contempt orders emanating from

such erroneous rulings. See Carrington Mortg. Servs., LLC v. Nicolas, 46

Fla. L. Weekly D2519 (Fla. 3d DCA Nov. 24, 2021); Hudson v. Marin, 259

So. 3d 148, 166 (Fla. 3d DCA 2018); Aurora Bank v. Cimbler, 166 So. 3d

921, 927 n.5 (Fla. 3d DCA 2015); Eubanks v. Agner, 636 So. 2d 596, 597

(Fla. 1st DCA 1994); see also Tsokos v. Sunset Cove Invs., Inc., 936 So. 2d

667, 668 (Fla. 2d DCA 2006). Accordingly, we grant the petition and quash

the order under review.

     Petition granted.


                                      3